COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  BEAU PARRY, Individually and as Next             §
  Friend to his Minor Daughters,                                   No. 08-21-00094-CV
                                                   §
                                    Appellant,                        Appeal from the
                                                   §
  v.                                                           120th Judicial District Court
                                                   §
  JASON A. SHAFFER, VANEZA R.                                    of El Paso County, Texas
  SHAFFER, and TEAM TUTTLE, INC.                   §
  d/b/a LEGACY REAL ESTATE                                         (TC#2019DCV1811)
  SERVICES,                                        §

                                    Appellees.     §

                                   CONCURRING OPINION

       I concur in judgment because the Parrys’ claim involves only mental-anguish damages

based on negligent conduct, and outside of certain narrow exceptions, Texas does not recognize a

general legal duty to avoid negligently inflicting mental anguish. City of Tyler v. Likes, 962 S.W.2d

489, 494 (Tex. 1997).

       Texas law does not yet support the assertion that the Parrys’ claim falls into one of the

exceptions to this general rule. However, I would conclude claims arising from the surreptitious

recording of nude children in their homes, even if negligent and regardless of whether the

recordings were transmitted outside the house, involve “injuries of such a shocking and disturbing
nature that mental anguish is a highly foreseeable result” and thus meet criteria permitting mental-

anguish-only damages set forth by Likes. See id. at 496 (noting the list of enumerated “shocking

and disturbing” injuries is “obviously far from exhaustive”). Accordingly, I write separately.



                                              YVONNE T. RODRIGUEZ, Chief Justice
November 16, 2022

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2